Citation Nr: 1409982	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disease, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active duty from March 1944 to May 1946.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April and December 2012 and April 2013, the Board remanded the issues on appeal for further development.

The Board's review includes the electronic and paper claims file.

The issue of entitlement to service connection for a disorder manifested by asbestos poisoning (see June 2010 claim) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's bilateral hearing loss has been manifested by a Roman Numeral Level IV hearing loss in the right ear, and a Roman Numeral I loss in the left ear.

2.  The preponderance of competent and credible evidence shows that hypertension was not demonstrated in service, that hypertension was not compensably manifested within one year of separation from active service, and that there is no nexus between the current hypertension and service, to include elevated systolic readings on the separation examination.

3.  The preponderance of competent and credible evidence shows that heart disease was not demonstrated in service, that heart disease was not compensably manifested within one year of separation from active service, and that there is no nexus between the current heart disease and service, to include elevated systolic readings on the separation examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating since June 17, 2010, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code 6100 (2013).

2.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred in service,.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  Heart disease was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for an initial compensable rating for bilateral hearing loss arises from his disagreement with the initial evaluation of the disability on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in July 2010, and January, April, and July 2013 correspondence Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.  This claim was most recently readjudicated in a supplemental statement of the case issued in February 2014.

In the February 2014 informal hearing presentation, the representative argued that VA failed to ask the Veteran's daughter whether the appellant receives treatment for hearing loss at the nursing home where the claimant resides.  The April 2013 correspondence that was sent to the Veteran's daughter's address and to the representative reflects that VA asked that the appellant or his daughter to please provide authorization to obtain medical records and audiology treatment from the claimant's assisted living facility.  The Veteran, his daughter, and the representative did not respond to that request.  

As to the service connection claims, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2010, and January, April, and July 2013 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a direct basis and in April and July 2013 on a secondary basis pursuant to the April 2013 remand, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in July 2010.  These claims were most recently readjudicated in a supplemental statement of the case issued in February 2014.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO and Appeals Management Center obtained the Veteran's service and VA treatment records, to include additional VA treatment records pursuant to the April 2013 remand.

The Veteran underwent a VA audiological examination in September 2010.  The report of the September 2010 VA examination reflects that the examiner reviewed the Veteran's service treatment records, recorded his current complaints, conducted appropriate audiometric examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the September 2010 examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the three remands, VA made reasonable efforts to schedule the Veteran for another audiological examination and an examination to address the nature of his cardiovascular disorders.  In an April 2013 report of contact, the Oklahoma compensation and pension exam clerk indicated that VA would not do an examination at the Veteran's nursing home.  

In an April 2013 e-mail, the clinical director of a VA compensation and pension program further addressed the feasibility of conducting a VA audiological examination at the appellant's nursing home.  That director noted that a VA audiological examination for a compensation claim must be conducted by a state-licensed audiologist and must include controlled speech recognition and audiometry tests in a sound isolated booth that meets the American National Standards Institute standards for ambient noise.  The director added that such equipment was not available at the appellant's nursing home and that therefore an examination of the claimant at his nursing home would be nonproductive and result in an invalid evaluation.  Later in January 2014, the Veteran failed to report for a scheduled VA audiological examination.

The Appeals Management Center obtained a medical opinion addressing the etiologies of the hypertension and heart disease.  The report of the August 2013 VA medical opinion reflects that the doctor reviewed the Veteran's claims file and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the August 2013 VA medical opinion report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr, 21 Vet. App. at 312.  

Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In light of the above, the AMC complied with the directives of the Board remands to the extent necessary and possible.  Stegall v. West, 11 Vet. App. 268 (1998).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Claim for increased rating

A rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  These averages are entered into a table of the Rating Schedule to determine the auditory acuity level of each ear, and these auditory acuity levels are entered into another table of the Rating Schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.
 
An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In exceptional pattern cases, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  In the instant case, as will be shown below, the Veteran has demonstrated an exceptional pattern of hearing loss; therefore, 38 C.F.R. § 4.86 and Table VIA will be considered.

      Analysis

In October 2010 rating decision, the RO granted service connection for bilateral hearing loss effective June 17, 2010, and assigned a zero percent disability rating effective that same date.  

A 10 percent evaluation requires competent evidence of at least a Roman Numeral Level IV hearing loss in one ear and a Roman Number Level III in the other ear.  38 C.F.R. § 4.85-4.86.  A review of the September 2010 VA examination report shows that the Veteran's bilateral hearing loss has been manifested by a Roman Numeral Level IV hearing loss in the right ear, and a Roman Numeral I loss in the left ear.  This report, however, does not show that the hearing loss has been manifested by at least a Roman Numeral Level III hearing loss in the left ear since June 17, 2010.
 
At the December 2005 VA examination, the air conduction puretone thresholds were higher than the bone conduction puretone thresholds in both ears.  The air conduction puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz were 45, 55, 60, and 75 in the right ear, respectively.  The average puretone threshold for the right ear was 59 decibels.  Speech discrimination was 80 percent in the right ear.  The air conduction puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz were 40, 40, 55, and 75 in the left ear, respectively.  The average puretone threshold was 53 decibels for the left ear.  Speech discrimination was 92 percent in the left ear.
 
The December 2005 VA audiological findings correspond to a level IV hearing loss in the right ear and a level I hearing loss in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of a level I hearing loss in one ear and a level I hearing loss in the other warrants the assignment of a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86.  Nonetheless, the Veteran's hearing loss does not meet the criteria under that section.  Each loss at the four specified frequencies is not 55 decibels or greater in either ear.  Moreover, the appellant's hearing tests do not show a result of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz in either ear.  Therefore, the rating under 38 C.F.R. § 4.85 is the correct rating under the regulations for the Veteran.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected erectile dysfunction are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - decreased hearing in puretone thresholds and decreased speech recognition - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Board considered the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (the Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak, 21 Vet. App. at 455.  In this case, the Veteran reported his functional effect to the VA examiner.  He said that he cannot hear people when they are on his right side.

Even factoring in the Veteran's reported functional effect caused by his hearing disability, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning an initial compensable rating for bilateral hearing loss.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered and is not for application.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Claims for service connection

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. § 1110.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic disabilities, such as cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

      Analysis

The VA treatment records show that the Veteran has a history of atrial fibrillation, that he has a current diagnosis of coronary artery disease, that he has had an assessment of stage I systolic blood pressure, and that he has taken medication for his blood pressure.  Thus, the question is whether his current hypertension and heart disease are related to active service.  See 38 C.F.R. § 3.303.

The Board has reviewed the service and VA treatment records and the VA medical opinion.  The preponderance of competent and credible evidence shows that hypertension was not demonstrated in service, that hypertension was not compensably manifested within one year of separation from active service, and that there is no nexus between the current hypertension and service, to include elevated systolic readings on the separation examination.  The preponderance of competent and credible evidence shows that heart disease was not demonstrated in service, that heart disease was not compensably manifested within one year of separation from active service, and that there is no nexus between the current heart disease and service, to include elevated systolic readings on the separation examination.

While the Veteran had elevated systolic blood pressure readings on the separation examination, the service treatment records show no diagnosis of hypertension or heart disease.  The cardiovascular system, to include the heart, was normal at the separation examination.  An August 1997 VA treatment record shows an assessment of stage I systolic blood pressure, and a December 2003 VA treatment record indicates that the appellant was taking medication for his blood pressure.  VA treatment records show no evidence of hypertension prior to 1997.  A November 1997 VA treatment record reflects that that a mechanical valve was installed in 1976, and VA treatment records reveal no evidence of heart disease prior to 1976.

While the VA doctor initially opined in the August 2013 medical opinion that it was at least as likely as not (50 percent or greater probability) that the hypertension and heart disease were incurred in or caused by the claimed in-service injury, event, or illness, that doctor later amended her opinion in an addendum later that month in which she opined that it was less likely than not (less than 50 percent probability) that the hypertension and heart disease were incurred in or caused by the claimed in-service injury, event, or illness.  

As to the hypertension, the doctor's basis for her opinion was that a review of the Veteran's service treatment records indicated that there was no evidence of hypertension in service and that there was no evidence in the claims file that hypertension was present within the first year of his discharge from service.  The doctor then concluded that it was less likely than not that the appellant's hypertension was incurred in active military service or manifested to a compensable degree within one year of his discharge from military service.  The doctor stated that there was no indication that the claimant was diagnosed with hypertension prior to entering the military.  As to the elevated systolic blood pressure readings found on the separation examination, the doctor noted that the a blood pressure measurement upon induction was 120/80 and that blood pressure measurements at the separation examination were 140/60 and 146/64.  The doctor indicated that the elevated systolic blood pressure readings were readings on an isolated day and not reflective of the Veteran's daily blood pressure.  The doctor noted that for example a blood pressure reading of 146/64 on one particular day was not in and of itself an indication of hypertension and does not indicate that the appellant's blood pressure was aggravated by active duty.  The doctor concluded that it was less likely than not that the hypertension was aggravated by active military service. 

As for the heart disease, the doctor's basis for her opinion was that a review of the Veteran's service treatment records indicated that there was no evidence of heart disease in service.  The doctor then concluded that it was less likely than not that the appellant's heart disease was incurred in active military service.  The doctor stated that there was no indication that the claimant was diagnosed with heart disease prior to entering the military.  The doctor concluded that it was less likely than not that the heart disease was aggravated by active military service. 

In the February 2014 informal hearing presentation, the representative argued that August 2013 VA medical opinion violated the holding of the Court in Dalton v. Nicholson, 21 Vet. App. 23 (2007) by using a lack of findings in the service treatment records to render a negative opinion.  In Dalton, the examiner had ignored the lay assertions that the claimant had sustained a back injury during service and the sole premise of the examiner's opinion was the lack of notation or treatment of a back injury in service.  Dalton, 21 Vet. App. at 39.  In this case, the Veteran has not made any lay assertions of cardiovascular symptomatology in service that the doctor providing the medical opinion impermissibly ignored.  Moreover, the premise of the medical opinion was not merely the lack of notation or treatment of hypertension or heart disease in service.  The examiner also addressed the elevated systolic blood pressure readings at the separation examination.  Therefore, another medical opinion is not necessary pursuant to the holding in Dalton.

The Board notes that there is no assertion of continuity of symptomatology nor does the evidence suggest a continuity of cardiovascular symptomatology since service.  

As to the Veteran's claim that his hypertension and heart disease are related to active service, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypertension and heart disease, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Finally, service connection for heart disease secondary to hypertension must be denied because the Board has denied direct service connection for hypertension.  As direct service connection is not warranted for hypertension, there is no basis to award service connection for heart disease on a secondary basis.  

The Board concludes that the preponderance of the evidence is against granting service connection for hypertension and heart disease.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease, to include as secondary to hypertension, is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


